Detailed Action
Claims 1-22 are pending 
Claims 1-19 and 22 are rejected.
Claims 20-21 are objected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHARMA et al (Pub. No.: US 2020/0374205 A1).

As per claim 1, SHARMA discloses a method for communicating machine control data of a mechatronic system in a network having (i) at least one publisher network user (SHARMA, Fig 5 item 500-1, paragraph 0127 wherein cradle 500-1 may be a publisher of both the temperature control and home security topics), (ii) at least one subscriber network user (SHARMA, Fig 5 item 500-3, 500-2, paragraph 0127 wherein cradle 500-3 may subscribe to a temperature control topic and cradle 500-2 may subscribe to a home security topic), and (iii) a machine controller of the mechatronic system (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein entities 637/638/639 may provide a publisher and subscriber (pub/sub) service), the method comprising: -	sending, with the at least one publisher network user, a plurality of network messages having machine control data via the network using a data interchange standard that supports a publish/subscribe communication model, each network message of the plurality of network messages intended for a selected subscriber network user of the at least one subscriber network user (SHARMA, Fig 5 item 500-1, paragraph 0127 wherein cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2), the selected subscriber network user decoupled from the at least one publisher network user (SHARMA, Fig 5 – 6); -	receiving, with the at least one subscriber network user, the plurality of network messages having the machine control data via the network using the data interchange standard, the at least one subscriber network user at least one of (i) selectively receiving, under event control, network messages of the plurality of network messages having particular machine control data to be procured, and (ii) selectively taking the particular machine control data to be procured from the plurality of network messages (SHARMA, Fig 5 item 500-1, paragraph 0127 wherein cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2); and -	operating the machine controller simultaneously as (i) a publisher network user of the at least one publisher network user, and (ii) a subscriber network user of the at least one subscriber network user (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein entities 637/638/639 may , such that the machine controller is configured to: sending a respective network message of the plurality of network messages having the machine control data with a message identifier via the - 51 -R.380864 (2179-0510) network, the machine controller encoding the respective network message using the data interchange standard (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein based on events or triggers defined by device-specific CFGs 635, the collection entities 637-638 of the publisher cradle 500-1 may query or poll the attached IoT device(s) 504-1 for the topic-related data (e.g., polling/querying the temperature sensor for temperature data for the temperature control topic and polling/querying the pressure sensor 620 for pressure data for the home security topic). Additionally or alternatively, the collection entities 637-638 of the publisher cradle 500-1 may be subscribers to one or more attached IoT devices 504-1 that act as temperature-related publishers (e.g., the temperature sensor 620) and/or home-security-related publishers (e.g., the pressure sensor 620). The cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2); and receiving a respective network message of the plurality of network messages having the machine control data with a message identifier via the network, the machine controller decoding the respective network message using the data interchange standard (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein based on events or triggers defined by device-specific CFGs 635, the collection entities 637-638 of the publisher cradle 500-1 may query or poll the attached IoT device(s) 504-1 for the topic-related data (e.g., polling/querying the temperature sensor for temperature data for the temperature control topic and polling/querying the pressure sensor 620 for pressure data for the home security topic). Additionally or alternatively, the collection entities 637-638 of the publisher cradle 500-1 may be subscribers to one or more attached IoT devices 504-1 that act as temperature-related 


As per claim 2, claim 1 is incorporated and SHARMA further discloses that the machine controller, when sending the respective network message, provides at least one of (i) the machine control data to be encoded and (ii) the respective network message to be encoded in a memory; and the machine controller, when receiving the respective network message, provides at least one of (i) the respective network message that is decoded and (ii) the machine control data that is decoded in the memory (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein based on events or triggers defined by device-specific CFGs 635, the collection entities 637-638 of the publisher cradle 500-1 may query or poll the attached IoT device(s) 504-1 for the topic-related data (e.g., polling/querying the temperature sensor for temperature data for the temperature control topic and polling/querying the pressure sensor 620 for pressure data for the home security topic). Additionally or alternatively, the collection entities 637-638 of the publisher cradle 500-1 may be subscribers to one or more attached IoT devices 504-1 that act as temperature-related publishers (e.g., the temperature sensor 620) and/or home-security-related publishers (e.g., the pressure sensor 620). The cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2).

configuring, at least one of at runtime, remotely, and in the machine controller, at least one of (i) the sending and the receiving of the machine control data, (ii) a type of the machine control data, (iii) a content of the machine control data, and (iv) a volume of the machine control data (SHARMA, paragraph 0026, 0050, 0072, 0113, 0115);
As per claim 5, claim 4 is incorporated and SHARMA further discloses automatically prefilling, during the configuring, predetermined communication parameters using the machine controller (SHARMA, paragraph 0113, 0115).

As per claim 6, claim 5 is incorporated and SHARMA further discloses stipulating, during the configuring, the predetermined communication parameters during via external user inputs (SHARMA, paragraph 0026, 0050, 0072).

As per claim 7, claim 4 is incorporated and SHARMA further discloses the configuring is performed using method calls of the data interchange standard for methods of the machine controller (SHARMA, paragraph 0026, 0050, 0072, 0113, 0115);

As per claim 8, claim 1 is incorporated and SHARMA further discloses the sending and the receiving of the machine control data takes place in real time (SHARMA, paragraph 0127, 0147);

As per claim 9, claim 1 is incorporated and SHARMA further discloses diagnosing a quality-of-service of a network message of the plurality of network messages (SHARMA, paragraph 0056, 0116, 0158);

As per claim 11, claim 1 is incorporated and SHARMA further discloses an individually callable publisher module is configured to (i) configure the machine controller one of the at least one publisher network user, (ii) provide the machine control data with the message identifier and (iii) encode the respective network message using the data interchange standard (SHARMA, paragraph 0115, 0127);

As per claim 12, claim 1 is incorporated and SHARMA further discloses an individually callable subscriber module is configured to (i) configure the machine controller as one of the at least one subscriber network user and (ii) decode the respective network message intended for the machine controller as machine control data using the message identifier using the data interchange standard (SHARMA, paragraph 0115, 0127);

As per claim 13, claim 11 is incorporated and SHARMA further discloses a network service module, which is one of individually callable and integrated in another module, is configured to (i) receive the respective network message via the network when the machine controller is configured as one of the at least one subscriber network user, and (ii) send the respective network message via the network when the machine controller is configured as one of the at least one publisher network user (SHARMA, paragraph 0127);

As per claim 15, claim 1 is incorporated and SHARMA further discloses that the machine controller executes a computer program stored on a non-transitory computer readable medium to perform the sending and receiving (SHARMA; paragraph 0050, 0111, 0127, claim 41).

the computer program has at least one function block having programmable logic (SHARMA; paragraph 0050, 0111, 0127).

As per claim 17, claim 16 is incorporated and SHARMA further discloses one of the at least one function block is an individually callable publisher module configured to (i) configure the machine controller one of the at least one publisher network user, (ii) provide the machine control data with the message identifier and (iii) encode the respective network message using the data interchange standard (SHARMA, paragraph 0126-0127);

As per claim 18, claim 16 is incorporated and SHARMA further discloses one of the at least one function block is an individually callable subscriber module configured to (i) configure the machine controller as one of the at least one subscriber network user and (ii) decode the respective network message intended for the machine controller as machine control data using the message identifier using the data interchange standard (SHARMA, paragraph 0126-0127);

As per claim 19, claim 16 is incorporated and SHARMA further discloses one of the at least one function block is a network service module, which is one of individually callable and integrated in another module, configured to (i) receive the respective network message via the network when the machine controller is configured as one of the at least one subscriber network user, and (ii) send the respective network message via the network when the machine controller is configured as one of the at least one publisher network user (SHARMA, paragraph 0126-0127);


Claim 14 is rejected under the same rational as claim 1;


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA et al (Pub. No.: US 2020/0374205 A1) in view of Dhakshinamoorthy  et al (Pub. No.: US 2019/0109872 A1).

As per claim 3, claim 1 is incorporated and SHARMA further discloses that the encoding and decoding are performed according to methods of the data interchange standard (SHARMA, paragraph 0050, 0058, 0069, 0131). SHARMA does not explicitly disclose that the machine controller includes an integrated programmable logic controller. However, the use of an integrated programmable logic controller is well known in the art. For example, Dhakshinamoorthy discloses the use of a programmable logic controller (Dhakshinamoorthy, 0024).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SHARMA with Dhakshinamoorthy so that an integrated programmable logic controller is used as claimed because this would have provided a way to benefit from the 

As per claim 10, claim 1 is incorporated and SHARMA further discloses the encoding and decoding are performed according to a standardized coding format (SHARMA, paragraph 0092, 0149, 0158). SHARMA does not explicitly disclose that the standardized coding format being UADP. However, the use of UADP is well known in the art. For example, Dhakshinamoorthy discloses that the standardized coding format being UADP (Dhakshinamoorthy, 0040).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SHARMA with Dhakshinamoorthy so that UDAP is used as claimed because this would have provided a way to benefit from the advantages UDAP such as better hardware performance and increased software flexibility and other advantages;



Note: Alternative rejection for claims 1-2, 4-9, 11-19 and 22.Examiner disagrees with the applicant that SHARAMA does not disclose that any of the elements 637-639 is configured to operate simultaneously as a publisher network user and a subscriber network user. However, assuming the applicant is correct, examiner introduces the following alternative rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA et al (Pub. No.: US 2020/0374205 A1) in view of Alshaikh et al (Pub. No.: US 2016/0315800 A1).

As per claim 1, SHARMA discloses a method for communicating machine control data of a mechatronic system in a network having (i) at least one publisher network user (SHARMA, Fig 5 item 500-1, paragraph 0127 wherein cradle 500-1 may be a publisher of both the temperature control and home security topics), (ii) at least one subscriber network user (SHARMA, Fig 5 item 500-3, 500-2, paragraph 0127 wherein cradle 500-3 may subscribe to a temperature control topic and cradle 500-2 may subscribe to a home security topic), and (iii) a machine controller of the mechatronic system (SHARMA, Fig 6 item 637/638/639, paragraph , the method comprising: -	sending, with the at least one publisher network user, a plurality of network messages having machine control data via the network using a data interchange standard that supports a publish/subscribe communication model, each network message of the plurality of network messages intended for a selected subscriber network user of the at least one subscriber network user (SHARMA, Fig 5 item 500-1, paragraph 0127 wherein cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2), the selected subscriber network user decoupled from the at least one publisher network user (SHARMA, Fig 5 – 6); -	receiving, with the at least one subscriber network user, the plurality of network messages having the machine control data via the network using the data interchange standard, the at least one subscriber network user at least one of (i) selectively receiving, under event control, network messages of the plurality of network messages having particular machine control data to be procured, and (ii) selectively taking the particular machine control data to be procured from the plurality of network messages (SHARMA, Fig 5 item 500-1, paragraph 0127 wherein cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2); and -	operating the machine controller as (i) a publisher network user of the at least one publisher network user, and (ii) a subscriber network user of the at least one subscriber network user (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein entities 637/638/639 may provide a publisher and subscriber (pub/sub) service), such that the machine controller is configured to: sending a respective network message of the plurality of network messages having the machine control data with a message identifier via the - 51 -R.380864 (2179-0510) network, the machine controller encoding the respective network message using the data interchange standard (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein based on events or triggers defined by device-specific CFGs 635, the collection entities 637-638 of the publisher cradle 500-1 may query or poll the attached IoT device(s) 504-1 for the topic-related data (e.g., polling/querying the temperature sensor for temperature data for the temperature control topic and polling/querying the pressure sensor 620 for pressure data for the home security topic). Additionally or alternatively, the collection entities 637-638 of the publisher cradle 500-1 may be subscribers to one or more attached IoT devices 504-1 that act as temperature-related publishers (e.g., the temperature sensor 620) and/or home-security-related publishers (e.g., the pressure sensor 620). The cradle 500-1 acting as a publisher may then provide the home security-related data to the subscribing cradle 500-2, and may provide the home security-related data to the subscribing cradle 500-2); and receiving a respective network message of the plurality of network messages having the machine control data with a message identifier via the network, the machine controller decoding the respective network message using the data interchange standard (SHARMA, Fig 6 item 637/638/639, paragraph 0126, 0127 wherein based on events or triggers defined by device-specific CFGs 635, the collection entities 637-638 of the publisher cradle 500-1 may query or poll the attached IoT device(s) 504-1 for the topic-related data (e.g., polling/querying the temperature sensor for temperature data for the temperature control topic and polling/querying the pressure sensor 620 for pressure data for the home security topic). Additionally or alternatively, the collection entities 637-638 of the publisher cradle 500-1 may be subscribers to one or more attached IoT devices 504-1 that act as temperature-related publishers (e.g., the temperature sensor 620) and/or home-security-related publishers (e.g., the operating the machine controller simultaneously as (i) a publisher network user of the at least one publisher network user, and (ii) a subscriber network user of the at least one subscriber network user. However, operating a node as a subscriber and publisher simultaneously is well known in the art. For example, Alshaikh discloses that , operating a node as a subscriber and publisher simultaneously (Alshaikh, paragraph 0041).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SHARMA with Alshaikh so that elements are operated  as a subscriber and publisher simultaneously as claimed because this would have provided a way to reduce the elements of the system by allowing the same element to perform subscribing and publishing functions;

Claims 2, 4-9, 11-19 and 22 are rejected under the same rationale as claims 2, 4-9, 11-19 and 22 in the main rejection. 

 Claims 3, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA et al (Pub. No.: US 2020/0374205 A1) in view of Alshaikh et al (Pub. No.: US 2016/0315800 A1) and Dhakshinamoorthy  et al (Pub. No.: US 2019/0109872 A1).

As per claim 3, claim 1 is incorporated and SHARMA further discloses that the encoding and decoding are performed according to methods of the data interchange standard (SHARMA, paragraph 0050, 0058, 0069, 0131). SHARMA and Alshaikh do not explicitly disclose that the machine controller includes an integrated programmable logic controller. However, the use of an integrated programmable 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SHARMA and Alshaikh with Dhakshinamoorthy so that an integrated programmable logic controller is used as claimed because this would have provided a way to benefit from the advantages of an integrated programmable logic controller such as reduced space, energy saving and other advantages;

As per claim 10, claim 1 is incorporated and SHARMA further discloses the encoding and decoding are performed according to a standardized coding format (SHARMA, paragraph 0092, 0149, 0158). SHARMA and Alshaikh do not explicitly disclose that the standardized coding format being UADP. However, the use of UADP is well known in the art. For example, Dhakshinamoorthy discloses that the standardized coding format being UADP (Dhakshinamoorthy, 0040).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify SHARMA and Alshaikh with Dhakshinamoorthy so that UDAP is used as claimed because this would have provided a way to benefit from the advantages UDAP such as better hardware performance and increased software flexibility and other advantages;

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/26/2021 have been fully considered but they are not persuasive. Applicant argues in remarks:(1)	There is no disclosure in Sharma, however, that the any element thereof is configured to operate “simultaneously as a publisher network user and a subscriber network user,” as is required by the machine controller of amended claim 1.

(1)	Examiner respectively disagrees.
Looking to Sharma paragraph 0126, Sharma states:
In some embodiments, each of the entities 637/638/639 may provide a publisher and subscriber (pub/sub) service to provide access to the IoT data/HSD of attached IoT devices 504. In these embodiments, a particular component/layer may act as a subscriber and/or a publisher
The use of the word “and” indicates that these entities are configured to operate “simultaneously as a publisher network user and a subscriber network user,” as claimed.To advance the prosecution, Examiner introduced an alternative rejection with the assumption that Sharma as argued by the application does not disclose that the any element thereof is configured to operate “simultaneously as a publisher network user and a subscriber network user,” .

All of the other arguments are now moot in light of the new grounds of rejction. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454